The defendant's petition for certification for appeal from the Appellate Court, 165 Conn.App. 839, 140 A.3d 377 (2016), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that the defendant waived his right to be present at critical stages of the criminal proceedings during arguments on evidentiary objections?"2. If the answer to the first question is 'no,' did the trial court's approach to handling evidentiary objections constitute structural error as a violation of the defendant's right to be present during critical stages of the criminal proceedings?"